FILED
                           NOT FOR PUBLICATION
                                                                               FEB 14 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


EVONNE STOUT,                                    No.   20-36013

              Plaintiff-Appellant,               D.C. No. 2:19-cv-01994-MLP

 v.
                                                 MEMORANDUM*
KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                 Michelle L. Peterson, Magistrate Judge, Presiding

                           Submitted February 9, 2022**
                               Seattle, Washington

Before: BYBEE, BEA, and CHRISTEN, Circuit Judges.

      Evonne Stout appeals the decision of the Commissioner of the Social

Security Administration (SSA) denying her applications for disability insurance

benefits and supplemental security income for a period beginning on December 31,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2014. The ALJ concluded that, based on the admitted evidence, Stout was not

disabled and denied her applications for benefits, and the district court affirmed.

We affirm.

      1.     SSA regulations state that, in order for written evidence to be

considered, the claimant must submit or inform the ALJ about the evidence no later

than five business days before the hearing. 20 C.F.R. §§ 404.935(a), 416.1435(a).

If the claimant fails to comply, the ALJ may decline to consider the evidence,

subject to certain exceptions. See 20 C.F.R. §§ 404.935(b), 416.1435(b). Stout

argues that the ALJ abused his discretion when he admitted her late-submitted

medical records from St. Joseph Hospital, but refused to admit late-submitted

medical source statements from a treating source located at a different facility.

However, Stout’s late-submitted medical records were submitted in compliance

with SSA regulations, because her counsel sent a letter to the ALJ six days before

the hearing informing the ALJ about the outstanding evidence. In contrast, Stout

failed to timely inform the ALJ about her outstanding medical source statements

despite requesting the statements months before her hearing. It is not an abuse of

discretion for the ALJ to find good cause to admit evidence that was submitted

consistent with SSA regulations and similarly refuse to consider evidence that was

submitted in violation of those regulations.


                                           2
      2.     Stout also argues that the ALJ erred by rejecting or ignoring “every

other medical opinion available to him,” thus rendering the evidence inadequate to

support his conclusions. However, the ALJ did not fully reject any of the medical

opinions available to him—he gave partial weight to an examining doctor who did

not define “poor or fair” ability to perform certain tasks,1 partial weight to two

reviewing doctors to the extent their assessments were consistent with more recent

evidence, and great weight to a reviewing doctor whose assessment was consistent

with the medical evidence. To the extent that Stout argues that the record was

inadequate to support the ALJ’s conclusions, she does not point to a valid gap or

inadequacy—the record contains over four years of Stout’s medical records, with

notes from her care providers describing her mental and physical function over

time and assessments of her treatment plans. See Ford, 950 F.3d at 1156;

Wellington v. Berryhill, 878 F.3d 867, 875 (9th Cir. 2017). Further, these records

support the ALJ’s conclusions. The ALJ pointed to instances in which Stout

reported that her impairments improved with treatment and notes from care




      1
        Stout argues that the ALJ had a duty to contact the examining doctor when
he determined that the doctor’s descriptions were inadequate. We previously
rejected a similar argument because an ALJ has no such duty when the record is
adequate, Ford v. Saul, 950 F.3d 1141, 1156 (9th Cir. 2020), so Stout’s argument
is unavailing.
                                           3
providers consistent with the ALJ’s assessment of her residual functioning

capacity.

      AFFIRMED.




                                         4